Citation Nr: 0506263	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  98-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
headache disorder, as a result of active service from 
February 11, 1966 to January 21, 1968.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder as a result of active service from 
February 11, 1966 to January 21, 1968.

(The issues of new and material evidence to reopen the claims 
for service connection for a headache disorder and a right 
knee disability based on the veteran's period of service from 
February 2, 1968 to August 10, 1970, are the subject of 
another decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and Friend of Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968, and was discharged honourably.  In February 
1968 he re-entered service and was discharged in August 1970 
under other than honourable conditions.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

These issues were previously before the Board in February 
2000, at which time it was denied.  The veteran appealed the 
Board's denial of this claim to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 2001, the Court granted an 
unopposed motion to vacate the February 2000 Board decision 
and remand this appeal to the Board for compliance with the 
Veterans' Claims Assistance Act of 2000 (VCAA).  Accordingly, 
in November 2002, the Board requested an independent medical 
opinion concerning the veteran's state of mind at the time he 
committed the offenses under the U.S. Uniform Code of 
Military Justice (UCMJ) that resulted in four Special Courts-
Martials.  After receipt of this opinion, the Board remanded 
the claim for additional development in July 2003.

The Board notes that the veteran was represented by Attorney 
James W. Stanley, whose authority to represent veterans was 
revoked by VA.  The Board notified the veteran of this in 
October 2001 and March 2002.  The veteran responded in March 
2002 that he wished to represent himself.

The veteran testified in October 1999 before the undersigned 
Veterans Law Judge, (then member of the Board), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West  Supp. 2001) and who will 
participate in this decision.  A copy of the hearing 
transcript issued following the hearing is of record.

The claim is now again before the Board.  Unfortunately, and 
for reasons explained below, the Board finds that it is 
necessary to again remand the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In particular, the Board notes that 
service medical records from the veteran's first period of 
active service are not in the claims file before the Board.

The veteran's initial claim for benefits, filed in July 1985, 
was for service connection for headaches and a right knee 
disability, for which the veteran averred he received 
treatment during his first period of active service.  
Specifically, he noted that he was treated for headaches in 
1967 while stationed with the 4th Armored Division (the name 
of the base is illegible) and that he was treated for a right 
knee disability in 1966 at Fort Carson, Colorado.  A review 
of his service personnel records reflects that he was in 
basic training at Fort Carson, Colorado from February 1966 to 
April 1966, and in Advanced Infantry Training at Fort Carson, 
Colorado from April 1966 to September 1966.  From September 
1966 to July 1967 he was assigned as a rifleman to Company A 
1st Bn 51st Inf in Europe, and from July 1967 to January 1968, 
he was assigned as a gunner to Company C, 1st BN 51st Inf in 
Europe.

In statements received in January 1998 he again averred that 
the onset of his headaches was during his first period of 
active service.  He further stated that he sustained injury 
to his right knee initially in his first period of active 
service that resulting in torn cartilage.  Treatment noted in 
his second period of active service was a continuation of 
treatment for conditions that had their origin in his first 
period of active service.

A review of VA treatment records present in the claims file 
reflects that in September 1996 the veteran reported having 
stress and tension headaches occurring two times a month.  He 
reported hitting his head in 1967, and being in a fight in a 
bar in Germany.  In sworn testimony given in May 1998 before 
a hearing officer sitting at the local RO, he stated that he 
injured his knee prior to his service in Korea, and that 
treatment for his right knee reflected in service medical 
records from his second period of active service was a flare-
up of the previous condition.  

Concerning VCAA notice for these issues, the Board notes that 
the RO issued a VCAA letter in February 2004; however, the 
Board notes that the RO has not so far developed these issues 
as claims to reopen the previously denied claim for service 
connection for a headache disorder and a right knee 
disability deriving from the veteran's first period of active 
service, from which he was honourably discharged.  This must 
be done. 

Moreover, the Board notes that the veteran responded to the 
RO's February 2004 VCAA letter by stating that he had 
testified as to the evidence required in his various 
hearings, and that he had nothing more to submit.  However, 
he identified treatment by the VA Medical Center (VAMC).  A 
review of the record shows that the veteran stated he had 
been treated at the VAMC in Fort Roots and North Little Rock, 
Arkansas.  The veteran has submitted records of his 
treatment, but the RO has not obtained the veteran's complete 
treatment records.  

Finally, the Board notes that the veteran has not been 
accorded VA examinations to determine the nature, extent, and 
etiology of the claimed conditions.

Accordingly, the Board finds it would be helpful to fully 
develop the medical evidence in this case fully and then 
accord the veteran VA examinations to determine the nature, 
extent, and etiology of any headache disorder and right knee 
disability-with review of the claims file and in 
consideration of all of the medical evidence of record.  See 
38 C.F.R. § 3.159(c)(4) (2004).

The Board notes that records from the National Personnel 
Records Center (NPRC) dated in November 1985 reflect two 
distinct social security identification numbers for the 
veteran.  His service medical and personnel records show that 
the second number identified by NPRC was used to identify 
him.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for a headache 
disorder and right knee disability as the 
result of his first period of active 
service.  In particular, the RO must 
inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for a 
headache disorder and right knee 
disability as the result of his first 
period of active service.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
headache disorder and right knee 
disability immediately from January 1968 
to February 1968 and immediately 
following his discharge from active 
service in 1970 to the present.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claims, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, the RO should request any and 
all treatment records for treatment 
accorded him for his headache disorder 
and right knee disability VAMCs in Fort 
Roots and North Little Rock, Arkansas, 
and any other VAMC the veteran may 
identify, from January to February 1968 
and from the veteran's discharge in 1970 
to the present-that are not already of 
record.

4.  The RO should request that NPRC 
obtain the veteran's service medical 
records for his first period of active 
service, from February 11, 1966 to 
January 21, 1968.  In particular, the RO 
should request hospital records for 
treatment the veteran obtained at any and 
all health care facilities associated 
with
?	Fort Carson, Colorado, while 
assigned to Company B, 2nd Bn 
(M710th Inf) from February 1966 to 
April 1966
?	Fort Carson, Colorado, while 
assigned to Company A 1st Bn 6th 
(numeral is not legible) Inf from 
April 1966 to September 1966
?	Company A, 1st Bn 51st Inf, USAREUR, 
from September 1966 to July 1967
?	Company C, 1st Bn 51st Inf, USAREUR, 
from July 1967 to January 1968

If the service medical or hospital 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  Alternative 
sources should include, but not be 
limited to, methods of reconstruction of 
service records used in fire-related 
cases and reconstruction from unit 
morning reports.

If necessary, the RO should request that 
the veteran or his representative, if 
any, provide further information.  The RO 
should consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

The RO is reminded to request that the 
NPRC, service department, and other 
resources search under any and all 
identification numbers associated with 
the veteran's name.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examination(s), by appropriate 
specialists to determine the nature, 
extent, and etiology of his claimed 
headache disorder and right knee 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
his headache disorder and right knee 
disability.
?	Describe any current symptoms and 
manifestations attributed to his 
claimed headache disorder and right 
knee disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all headache disorder 
and right knee manifestations.
?	Provide an opinion as to the date of 
onset and etiology for any headache 
and right knee disability.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it as likely as not that any 
diagnosed headache disorder and 
right knee disability is the 
result of the veteran's first 
period of active service, from 
February 11, 1966 to January 
21, 1968?

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a headache disorder and a 
right ankle disability as a result of 
active service from February 11, 1966 to 
January 21, 1968.  If the decision 
remains in any way adverse to the 
veteran, he and his representative, if 
any, should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




